Citation Nr: 1427354	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  12-13 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for obesity.

3  Entitlement to service connection for sleep apnea, claimed as secondary to obesity.

4.  Entitlement to service connection for hypertension, claimed as secondary to obesity.

5.  Entitlement to service connection for hyperlipidemia, claimed as secondary to obesity.

6.  Entitlement to a rating in excess of 10 percent for posttraumatic degenerative arthritis and residuals of fracture of the right distal fibula (right ankle disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to February 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from two rating decisions.  In a May 2010 rating decision, the RO denied a rating in excess of 10 percent for the service-connected right ankle disability.  In a December 2010 rating decision, the RO confirmed the denial of the increased rating and denied claims for service connection for PTSD, obesity, sleep apnea, hypertension, and hyperlipidemia.  In January 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2012, and, later in May 2012, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with respect to all six claims.

In July 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  During the hearing, the Veteran clarified that he is only claiming service connection for sleep apnea, hypertension, and hyperlipidemia as  secondary to obesity.  See Board Transcript, page 16; see also 38 C.F.R. § 3.310 (2013).  
The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA documents reveals additional VA treatment records.  Following the development directed by this remand, the RO should consider these additional records in readjudication of these claims. 

For the reasons expressed below, the matters on appeal are being remanded to the Agency of Original Jurisdiction (AOJ)..  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of the current record, the Board finds that further AOJ action on the matters on appeal is warranted.  

Regarding the service-connected right ankle disability, in connection with the Veteran's December 2009 claim for an increased rating, the Veteran underwent VA examinations in May 2010 and November 2010 for evaluation of the disability,  However, during the Board hearing, the Board testified that the disability had increased in severity since the November 2010 VA examination.  See Board Hearing Transcript, page 19.  

In the context of a higher rating claim, VA has a duty to provide a Veteran with a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 38 C.F.R. § 4.2 (2013).  Moreover, when there is assertion of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal.  See VAOPGCPREC 11-95 (1995).  Here, considering the Veteran's reports and testimony of increased symptoms, the Board finds that a another VA examination is needed  to ensure that the record includes sufficient evidence that accurately reflects the current severity of the right ankle disability.

The Veteran is hereby notified that failure to report to a scheduled examination, without good cause, may well result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo obtaining the medical opinions sought, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Relevant to all claims on appeal,  IA  November 2011 VA treatment record (in Virtual VA) documents the Veteran report that he had recently been awarded disability benefits from the Social Security Administration (SSA).  The record does not indicate what disabilities SSA based the grant of disability benefits upon and, further, the medical evaluations for this determination would have been provided during the pendency of this appeal.  VA has not sought these records.  Under these circumstances, the Board finds that these records are potentially relevant to all claims in appellate status, to include with respect to current diagnoses, and should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323   (2010); 38 C.F.R. § 3.159(c)(2)  (2011).  

Regarding VA treatment records, the AOJ uploaded in Virtual VA records from the VA Medical Center (VAMC) in Reno, Nevada, dated through May 1, 2012.  As more recent records may exists, on remand, the AOJ should obtain all outstanding, pertinent records from that facility since May 1, 2012  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the claim for an increased rating for the right ankle disability should include consideration of whether "staged" rating (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Reno VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since May 1, 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request that the SSA furnish a copy of any decision(s) regarding  the Veteran's award of disability benefits, as well as copies of all medical records underlying any determination(s).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, to include any additional information related to his asserted PTSD stressors.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA joints examination, by an appropriate physician, at a VA medical facility, for evaluation of the Veteran's right ankle. 

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings needed to evaluate the left ankle should be reported in detail. 

In particular, the examiner should conduct range of motion testing for the right ankle.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right ankle.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right ankle due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

All examination findings/testing results, along with  complete rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal..

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increased rating for the right ankle, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all evidence  associated with the claims file after the May 2012 SOC) and legal authority (to include, with respect to the right ankle claim,  whether staged rating of the disability, pursuant to Hart, is appropriate). f
9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



